 Case 1:21-cv-03136-BMC Document 14 Filed 07/14/21 Page 1 of 2 PageID #: 255




                                                     July 14, 2021


The Honorable Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:     Sunbelt Rentals, Inc. v. Demand Electric, Inc., et al.,
               Case No. 1:21-cv-03136-BMC

               Supplement pursuant to this Court’s July 9, 2021 Order (Doc. 13)

Your Honor:

Sunbelt Rentals, Inc. (“Sunbelt”), Demand Electric, Inc. (“Demand”), and Andreas Kourkoumelis
(collectively the “parties”) hereby submit this Supplement under this Court’s order of July 9, 2021
(see doc. 13).

Defendants’ Position:

Pursuant to the Court’s July 9, 2021 Order, Defendant’s hereby supplement their position as
follows.

Defendants submit that the parties agreed that Plaintiff was obligated to submit timely (usually
within 30 days) and accurate invoices. Defendants submit that Plaintiff failed to do so.
Repeatedly Plaintiff sent invoices with errors well after services were performed. Some of the
invoices were never corrected preventing Defendants from submitting them to the owner for
payment. Other invoices were submitted so late that the owner rejected them for failure to submit
timely.

In short, Plaintiff’s billing practices were so bad the owner refused to pay hundreds of thousands
of dollars worth of invoices. Without payment from the owner, Defendants are unable to
reimburse the plaintiff. Defendants respectfully submit that it is likely the owner will have to be
impleaded into this case. It should also be noted that Defendants’ point person for all invoicing
has been out of the office until end of this week.


                                 [SIGNATURES ON FOLLOWING PAGE]




                              Suite 1900         DEREK RAJAVUORI            T 678.515.5000
                1170 Peachtree Street NE             678.515.5058           F 678.515.5001
                 Atlanta, Georgia 30309    derek.rajavuori@butlersnow.com   www.butlersnow.com




                                                BUTLER SNOW LLP
 Case 1:21-cv-03136-BMC Document 14 Filed 07/14/21 Page 2 of 2 PageID #: 256


July 14, 2021
Page 2

                                   Respectfully Submitted,




                                   Derek Rajavuori

                                   Attorney for Sunbelt Rentals, Inc.



                                   Respectfully Submitted,

                                   /s/ Martin Shell

                                   Martin Shell

                                   Attorney for Demand Electric, Inc. and Andreas
                                   Kourkoumelis
